Case 9:05-cr-80089-KAM Document 30 Entered on FLSD Docket 08/13/2021 Page 1 of 1

                                               UNITBD STATES DISTRICT COURT
                                               SOUTHB RN DISTRICT OF FLOPJDA
          LI
           XITSDSTATESOFAMERICA,
                     '

                                                                    CASENO: X *V00Cq*CX                        '
                         Plaintiff
                         '
                                        ,                                  O1--itnI.
                                                                                   Q%<.
                                                                                      X
          VS.


                   Fa             d,
                                   r'           ':-
                                                  I . 1.
                                                    ssxrrlrxcTxg lvfrxc Tls                     .              .
                                                      '
                                                                                    XI
                                                                                     Dnœ-                      tY=
          oATs: . 5-13 -2.1  ''
                                                            courtl
                                                                 koporter? .                                   .
          AUSA 0 )                                          oeensecounsel,uà4qpn k-cz'v-
                                                                                       1.
                                                                                        :& .
                                                            Deputy Clerk: IrensFerrante
                                                           'k


                                                 JUDGsjéNTAr SENTENCE'
      Impyi
          sonmenï                     4%                   voxzusutocouxvs : -*'oszzoozl-x
                                                                                .



                                                                           N -* p4-
                                                                                  . >04- volyt-ct
                                                                                rœ n P.>            cc
      Probatiôn                   .          YEARS asto COUNTS                       ,              .



      supemuec
             laelease u3                     VEAR.
                                                 jastocounts X + @. - c:                                   .




               .
                   Association restriction      EmploymentRequirem ent         Pennissible Search          Deportation
                   M entaiHeaith Treau ent .        Substnnceabusetzeae ent         Finalacialdiàclosure           No debt

                   N o self-cmploym ent .    Rriated concernrestriction     Sex,oflbnderconditions




  Assessmentszoo'o sinc
  '
                                                            riesutution:      bO% 4% .> o
                   C6untsrem aining dism issed on Govelmmentmotion

                   Defendantadvisedofhi:rigktto appeal.
                         *
      .

                   Remande'
                          d to U.S.M arsha.
                                          l
                   Voluntal-
                           y S'
                              urrepderon orbefore     ..
                                                                      '




  Recommendat
            iontotheBureauo'
                           f
                           'Pri
                              sons kœqwJO '(X f 'G t            .                                                      -
                                  f   rlr            5&g. zl '
                                                             ecln                   e ' /1

           '

 -Timci1.
        'coux: :Q &
